ORDER

PER CURIAM.
Keith Brock (“Movant”) appeals from the motion court’s denial, without an evi-dentiary hearing, of his Rule 24.035 amended motion for post-conviction relief. Movant pleaded guilty to the charges of possession of a controlled substance in two cases in the Circuit Court for the City of St. Louis, and received two concurrent ten-year sentences as a persistent drug offender. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
The judgment is affirmed pursuant to Rule 84.16(b).